                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT

In Re: Bruce H. Maynard and Karen Sue Maynard
                                                            Case No. 15-54559-tjt
                      Debtors,                              Chapter 13
                                                            Hon. Thomas J. Tucker
                                                     /


       ORDER GRANTING MOTION FOR RELIEF FROM THE AUTOMATIC
       STAY AND MOTION FOR RELIEF FROM THE CO-DEBTOR STAY AND
       WAIVING THE FOURTEEN-DAY STAY PURSUANT TO RULE 4001(a)(3)


       The Court finding that a Motion for Relief from the Automatic Stay and Motion for
Relief from the Co-Debtor Stay (“Motion”) has been filed by Creditor, Mortgage Center, LLC,
in the above entitled matter; and the Court finding that L.B.R. 9014-1(B)(2) provides for entry of
an Order if a response has not been filed within 14 days after service of the Motion on the
parties; and

       the Court finding that a response had been filed to the Motion by the Debtors within 14
days, and the Court having noted that Creditor Mortgage Center, LLC has complied with
applicable provisions of L.B.R. L.B.R. 9014-1 and L.B.R. 4001.1, but that the response was
withdrawn by the Debtors on October 9, 2018; and

       the Court having determined that continuation of the automatic stay against Creditor
Mortgage Center, LLC would deny it the adequate protection afforded to it on its security
interest pursuant to 11 U.S.C. § 361(3);

       IT IS ORDERED that the Motion for Relief from the Automatic Stay and Motion for
Relief from the Co-Debtor as to Mortgage Center, LLC is granted.

       IT IS FURTHER ORDERED that the Automatic Stay as to Mortgage Center, LLC‘s
lien interest in property located at 3835 Coleport, Orion Township, MI 48359 is lifted and
Mortgage Center, LLC (21207992) is permitted to pursue its state law remedies with respect to
the property. Any surplus remaining after sale of the property shall be turned over to the Trustee




   15-54559-tjt    Doc 92     Filed 10/17/18     Entered 10/17/18 09:41:42        Page 1 of 2
       IT IS FURTHER ORDERED that the fourteen-day stay imposed by Rule 4001(a)(3) is
hereby waived.

       IT IS FURTHER ORDERED that the Co-Debtor stay is lifted as to Louis I. Blair.

       IT IS FURTHER ORDERED that this Order shall remain valid notwithstanding
conversion of this case to any other chapter under the Bankruptcy Code.

       IT IS FURTHER ORDERED that this Court shall retain jurisdiction over all matters
relating to enforcement of this order.

 

Signed on October 17, 2018

 




    15-54559-tjt    Doc 92     Filed 10/17/18   Entered 10/17/18 09:41:42   Page 2 of 2
